Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
2, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00481-CV



             IN RE CORPORATE NECESSITIES, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-07549

                         MEMORANDUM OPINION

      On June 14, 2019, relator Corporate Necessities, Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Kyle
Carter, presiding judge of the 125th District Court of Harris County, to vacate his
April 9, 2019 and May 21, 2019 orders compelling arbitration.

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion for
temporary relief.

                                       PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2